Case 2:19-cv-00200-JRG-RSP Document 272 Filed 04/30/21 Page 1 of 3 PageID #: 13145




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   ACORN SEMI, LLC                       §
                                         §
   v.                                    §   Case No. 2:19-cv-00347-JRG
                                         §
   SAMSUNG ELECTRONICS CO., LTD.,        §
   ET AL                                 §


   GREE, INC.                            §
                                         §
   v.                                    §   Case No. 2:19-cv-00200_237_310_311-JRG
                                         §
   SUPERCELL OY                          §

                       MINUTES FOR TWO JURY SELECTIONS
                  JURY TRIAL DAY NO. 1 (2:19-cv-200_237_310_311-JRG)
                HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                     April 30, 2021

   OPEN: 09:06 AM                                              ADJOURN: 05:17 PM


   ATTORNEYS FOR PLAINTIFF:             See attached.
   (2:19-cv-347-JRG)


   ATTORNEYS FOR DEFENDANTS:            See attached.
   (2:19-cv-347-JRG)


   ATTORNEYS FOR PLAINTIFF:             See attached.
   (2:19-cv-200_237_310_311-JRG)


   ATTORNEYS FOR DEFENDANT:             See attached.
   (2:19-cv-200_237_310_311-JRG)

                                        Thomas Derbish
   LAW CLERKS:                          Will Nilsson
                                        Steven Laxton
   COURT REPORTER:                      Shelly Holmes, CSR-TCRR
Case 2:19-cv-00200-JRG-RSP Document 272 Filed 04/30/21 Page 2 of 3 PageID #: 13146




   COURTROOM DEPUTY:                            Andrea Brunson

     TIME                                            MINUTES
   09:06 AM   Court opened. Court’s greeting, introduction and preliminary instructions to Jury Pool.
              Two juries will be selected today for two separate trials. First jury trial (2:19-cv-200-
              237-310-311) will begin today and continue through the remainder of next week. The
              second jury trial (2:19-cv-347) will begin May 13 and continue through May 20. First
              jury to pick today is for 2:19-cv-347. Second jury to pick is for 2:19-cv-200-237-310-
              311).
   09:25 AM   Court asked for announcements from the parties re: 2:19-cv-347.
   09:26 AM   Court continued by providing case information re: 2:19-cv-347 and 2:19-cv-200-237-
              310-311 and gave preliminary instructions to Jury Pool.
   09:36 AM   Prospective Jurors begin introduction of themselves.
   10:04 AM   Court provided additional instructions to Jury Pool.
   10:07 AM   Voir dire on behalf of Plaintiff by Mr. Weber (2:19-cv-347).
   10:38 AM   Voir dire on behalf of Defendants by Ms. Smith (2:19-cv-347).
   11:07 AM   Court provides further instructions to Jury Pool.
   11:09 AM   Strike conference with Mr. Weber and Ms. Smith.
   11:33 AM   Strike conference completed. Court reconvened.
   11:35 AM   Attorneys excused to exercise strikes. Court recessed.
   12:05 PM   Court reconvened. Jurors selected for 2:19-cv-347. Remainder of jury pool to be
              reshuffled for second jury selection which will commence following empanelment of
              first jury panel.
   12:08 PM   Jurors for 2:19-cv-347 sworn and additional instructions given by the Court. Jury panel
              will return on Thursday, May 13 at 8:30 AM.
   12:19 PM   Jurors for 2:19-cv-347 excused until May 13, 2021.
   12:20 PM   Court instructed re: reshuffle jury pool for second jury selection for 2:19-cv-200-237-
              310-311.
   12:22 PM   Court recess.
   12:50 PM   Court reconvened.
   12:50 PM   Court asked for announcements from the parties re: 2:19-cv-200-237-310-311.
   12:51 PM   Court continued by providing case information re: 2:19-cv-200-237-310-311 and gave
              preliminary instructions to Jury Pool.
   12:52 PM   Voir dire on behalf of Plaintiff by Mr. Gillam (2:19-cv-200-237-310-311).
   01:22 PM   Voir dire on behalf of Defendant by Mr. Dacus (2:19-cv-200-237-310-311).
   01:49 PM   Court provides further instructions to second Jury Pool.
   01:51 PM   Strike conference with Mr. Gillam and Mr. Dacus.
   02:33 PM   Strike conference completed. Court reconvened.
   02:34 PM   Attorneys excused to exercise strikes. Court recessed.
   02:56 PM   Court reconvened. Jurors selected for 2:19-cv-200-237-310-311.
   02:58 PM   Jurors for 2:19-cv-200-237-310-311 sworn. Remainder of jury pool excused.
              Additional instructions given to the Jury by the Court.
   03:07 PM   Jury recessed for lunch break.
   03:08 PM   Court recessed.




                                               2
Case 2:19-cv-00200-JRG-RSP Document 272 Filed 04/30/21 Page 3 of 3 PageID #: 13147




     TIME                                           MINUTES
   03:40 PM   Court reconvened. Jury returned to courtroom. Court gave preliminary instructions to
              the Jury. Jurors were given jury notebooks.
   04:20 PM   Plaintiff’s opening statement by Mr. Moore.
   04:51 PM   Defendant’s opening statement by Mr. Sacksteder.
   05:14 PM   Opening statements concluded.
   05:14 PM   Court provided further instructions to Jury.
   05:16 PM   Jury excused for the day until Monday morning at 8:30 AM.
   05:16 PM   Court provided instructions to counsel.
   05:17 PM   Court adjourned for the day until Monday morning.




                                             3
